DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopker et al.(US Patent 8,939,406) and Blankinship(US Patent 7,166,251)
Dopker et al. discloses a method of joining together sections of composite comprising providing multiple skin panels of fiber reinforced plastic(Col. 2, ll. 5-6), arranging stiffening elements on the panels, joining the stiffening components to the skins, arranging the sections in an assembly fixture with the edges of the panels overlapping and connecting them together.(Col. 9, ll. 15-60; Figures 3 and 5)  While the reference discloses the stiffeners can be co-cured with the skins, indicating they are made of plastic, the reference does not state the stiffeners include fiber.(Col. 9, ll. 23)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the stiffeners of fiber reinforced plastic since it is extremely well-known and conventional to use fiber reinforced plastic when using plastic in airplane components, particularly since Dopker et al. discloses the skin is made of fiber reinforced plastic.(Col. 2, ll. 5-6)  Dopker et al. teaches the joining occurs in a splice assembly fixture(Col. 10, ll. 27-29) which can be considered a carrier. It also teaches the splice area can be uncured.(Col. 2, ll. 43-44)  One in the art would appreciate that if the area of the splice was uncured it would need to be supported along the entire uncured portion so it would cure in the correct shape.  It does not disclose how this fixture is removed or what it looks like.  Blankenship et al. discloses a mandrel for forming a fuselage which can be collapsed to remove it from the fuselage.(Abstract)  It would have been obvious to one of ordinary skill in the art at the time of filing to place the barrel parts on a mandrel similar to that of Blankinship since this would hold all the parts in place and provide support for the splice area while joining them since uncured components need support to cure in the desired shape and to collapse the mandrel to remove it since this will make it easier to remove from the fuselage.(Col. 1, ll. 46-51)
Regarding claim 2, Dopker et al. shows the skin panels are made of at least two layers with a circumferential contour with an offset between the two layers.(Figure 6)  While the reference does not disclose joining the two layers of the skin together in a mold, the reference does disclose that conventional techniques can be used.(Col. 9, ll. 23-25)  It would have been obvious to one of ordinary skill in the art at the time of filing to join the two layers of skin together in a mold since it is well-known and conventional to join together fiber reinforced plastic on a mold.
Regarding claim 6, Dopker et al. discloses each of the barrel components can be made of two or more parts.(Col. 6, ll. 10-11)  This would result in joining rows of panels to form the circumference.
Regarding claim 7, the mandrel of Blankinship would allow defined placing of individual components, i.e. the barrel parts on the mandrel and subsequent connecting of adjacent parts since the mandrel is acting as the splice assembly structure and that is where the splice is formed to integrally connect the parts.
Regarding claim 9, Dopker et al. discloses the skins are cured, and one in the art would appreciate that only thermosetting materials are curable.(Col. 9, ll. 36)
Regarding claim 10, Dopker et al. discloses the panels are joined together using adhesive.(Col; 9, ll. 42-43)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopker et al. and Blankinship as applied to claim 1 above, and further in view of Rotter et al.(US Patent 9,199,417).
Dopker et al. does not disclose how the stiffener is formed.  Rotter et al. discloses stiffeners can be formed from a plurality of layer of fiber reinforced plastic which are laid up on a forming tool.(Col. 5, ll. 28-30; Coil. 6, ll. 27-30)  The layers stick together so they are integrally joined.(Col. 5, ll. 34) It would have been obvious to one of ordinary skill in the art at the time of filing to make the stiffeners of Dopker et al. by layering up a plurality of layers on a mold surface and allowing them to stick together since this is a well-known and conventional method for making a stiffener as shown for example by Rotter et al.(Col. 5, ll. 28-34; Col. 6, ll. 27-30)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopker et al., Blankinship, and Rotter et al. as applied to claim 3 above, and further in view of Lobato et al.(US Publication 2009/0277994).
Since some of the stiffeners of Dopker et al. extend in the circumferential direction(Figure 4) on in the art would appreciate they would be formed with a contour.  Dopker et al. does not disclose the stiffeners extending past the edge of the skin and uses a separate stiffener element across the joint.  Lobato et al. shows the stiffeners for one section extending past the edge of the section.(Figure 4)  It would have been obvious to one of ordinary skill in the art at the time of filing to have the stiffeners extend past the edges of the panels so that all the joints are not in the same location, increasing the strength of the structure. The references cited do not show how the stiffeners sections are joined together, but Dopker et al. shows having two layers offset in the skin to increase the amount of bond surface.(Col. 7, ll. 25-30)  It would have been obvious to one of ordinary skill in the art at the time of filing to have the stiffener layers offset to increase the amount of bond surface as taught by Dopker et al.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopker et al. and Blankinship as applied to claim 1 above, and further in view of Lobato et al.(US Publication 2009/0277994).
Dopker et al. does not disclose the stiffeners extending past the edge of the skin and uses a separate stiffener element across the joint.  Lobato et al. shows the stiffeners for one section extending past the edge of the section.(Figure 4)  It would have been obvious to one of ordinary skill in the art at the time of filing to have the stiffeners extend past the edges of the panels so that all the joints are not in the same location, increasing the strength of the structure.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopker et al., Blankinship, and Venskus et al. as applied to claim 7 above, and further in view of Frauen et al.(US Publication 2015/0083860).
While Venskus et al. cited state the panels are assembled(Col. 10, ll. 5-6), it does not disclose how the panels are assembled on the support.  Frauen et al. shows it is well-known and conventional to use multi-axis robotic arms to place panels in position on an airplane.(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to use multi-axis robotic arms to assemble the panels on the support of Dopker et al. and Venskus et al. since Frauen et al. shows it is known to use robotic arms to assemble panels to form an aircraft body and since moving them by hand would be complicated.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopker et al. and Blankinship  as applied to claim 1 above, and further in view of Matsen et al.(US Publication 2016/0375629).
Dopker et al. does not disclose the skin or stiffeners being made of thermoplastic but instead has them made of a curable material.  Matsen et al. discloses that aircraft can be made of fibers embedded in thermoplastic or thermosetting material(curable).[0005]  It would have been obvious to one of ordinary skill in the art at the time of filing to make the panels out of thermoplastic materials instead of thermosetting materials since these are known alternatives in the aircraft arts as shown for example by Matsen et al.[0005]
Regarding claim 12, Matsen et al. discloses thermoplastic materials are joined by welding using heat.[0008]  It would have been obvious to one of ordinary skill in the art at the time of filing to heat the thermoplastic material of Dopker et al. and Matsen et al to weld it since Matsen et al. discloses this is a known method to join thermoplastic materials and since this fuses the thermoplastic together.[0008]
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Dopker et al. does not teach a carrier, a carrier is only a part on which the components to be spliced are applied and the reference teaches a splice assembly fixture(Col. 10, ll. 27) on which the splice components are located.
Regarding applicant’s argument that the references do not teaches compacting and removing the carrier, Blankinship does.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746